Citation Nr: 1023735	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-10 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who had honorable active service 
from December 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Washington, District of Columbia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a July 2009 rating 
decision the Roanoke, Virginia, VARO granted an increased 70 
percent rating for PTSD effective from October 28, 2004.  In 
March 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to service connection for the 
residuals of a stroke has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
a claim for entitlement to a total rating based upon 
individual unemployability (TDIU) is generally a rating 
theory and "not a separate claim for benefits."  See Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the 
Veteran's perfected appeal of the denial of an increased 
rating for PTSD includes a claim for TDIU.  As discussed 
further in this Remand, the Veteran's request for TDIU should 
be adjudicated prior to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided adequate VCAA notice at 
the time by correspondence dated in January 2005 and August 
2008.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he is unable to work 
because of his PTSD.  An April 2009 VA examination included a 
diagnosis of PTSD; however, the examiner stated the Veteran 
may also be experiencing some degree of persecutory beliefs 
which are somewhat distinct from his PTSD and that he was 
forced to leave his former employment because of a stroke.  
The examiner further noted the Veteran was faced with more 
free time to think about his experiences and that he was 
likely to experience marked disability managing the stress 
demands and social interaction demands of employment on a 
consistent or full-time basis.  It was noted, in essence, 
that his PTSD and residuals of a stroke were likely to 
meaningfully reduce the range of jobs open to him.  The Board 
finds that it is unclear whether the examiner's use of the 
phrase referring to a marked disability managing the demands 
of employment was intended as expression of a total or near 
total occupational impairment due to PTSD.  Therefore, 
additional development is required for an adequate 
determination.  The Veteran's request for TDIU should be 
adjudicated prior to appellate review.  See Rice, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
Veteran an appropriate VCAA 
notification letter pertaining to the 
TDIU claim which has been raised.  
Thereafter, any appropriate evidentiary 
development should be accomplished.

2.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him for PTSD.  Appropriate 
efforts should be taken to obtain all 
pertinent VA treatment records.  After 
the Veteran has signed any appropriate 
releases, all identified pertinent 
records should be obtained and 
associated with the claims folder.  
Attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran should be scheduled for a 
VA mental disorders examination for an 
opinion as to the current nature and 
extent of his service-connected PTSD.  
The examination must be conducted 
following the protocol in VA's Review 
Examination for PTSD, revised on April 2, 
2007.

All indicated tests and studies are to be 
performed, and a comprehensive 
occupational history is to be obtained.  
The examiner should also comment as to 
the impact of PTSD on the Veteran's daily 
activities and his ability to maintain 
employment.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available for review 
of the case.  A notation to the effect 
that this records review took place 
should be included in the report of the 
examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered.  The 
RO/AMC should specifically readjudicate 
the Veteran's increased rating claim, 
to include considering whether he is 
unemployable to due his service-
connected disability and, therefore, 
entitled to TDIU on the basis of all 
evidence of record and all applicable 
laws and regulations.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
that includes a citation to 38 C.F.R. 
§§ 3.340, 3.341, and 4.16 and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


